DECISION OE THE COURT.
The appellant, Pascasia González, requests in the foregoing petition that inasmuch as the decision of the registrar of property refusing admission to record had been reversed and the record ordered to be made, without taxing any costs against said registrar, it must be decided by this court that said record should be entered officially.
The act to provide for appeals against the decisions of registrars of property, approved March 1, 1902, prescribes, under section 6, that in case the decision of the registrar be reversed the Supreme Court may, in its discretion, impose upon the registrar as costs, postage, and incidental expenses not exceeding $50, of the person in interest, and may also require the registrar to enter the record without charge.
At the date of aforesaid act registrars received the dues or fees accruing from the registry; but since the approval on March 10, 1904, of the act assigning salaries to the registrars of property, and for other purposes, The People of Porto Rico collect in internal-revenue stamps the fees charged for records under the schedule contained in said act.
The People of Porto Rico cannot be deprived of the right conferred upon it by aforesaid act to collect in internal-revenue stamps any sum covered into the office of the regis-*462trár of property, and we fail to find sufficient reason why the respondent registrar should be made to pay the expenses caused by the record ordered to be entered.
The petitioner’s motion is denied.

Motion denied.

Chief Justice Hernández and Justices MacLeary, Wolf, del Toro, and Aldrey concurred.